Citation Nr: 1618926	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-09 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or housebound status. 

2. Entitlement to an increased rating in excess of 20 percent disabling for degenerative changes and low-grade chondromalacia of the left knee, status post partial medial meniscectomy (a left knee disability). 

3. Entitlement to an increased rating in excess of 10 percent disabling for status post left pyeloplasty with left flank pain and complex regional pain syndrome. 

4. Entitlement to an initial rating in excess of 10 percent disabling for a scar associated with a left pyeloplasty. 

5. Entitlement to service connection for hypertension. 

6. Entitlement to service connection for a cervical spine condition. 

7. Entitlement to service connection for degenerative joint disease of the right shoulder. 

8. Entitlement to service connection for degenerative joint disease of the left shoulder. 

9. Entitlement to service connection for ulcers. 

10. Entitlement to service connection for a chest condition. 

11. Entitlement to service connection for left leg pain. 

12. Entitlement to service connection for sexual dysfunction. 

13. Entitlement to service connection for weakness in bilateral upper extremities. 

14. Entitlement to service connection for weakness in bilateral lower extremities. 

15. Entitlement to service connection for widespread chronic pain, also claimed as myofascial pain syndrome. 

16. Whether new and material evidence has been received to reopen service connection for degenerative joint disease of the lumbar spine, previously denied as chronic low back pain syndrome. 

17. Whether new and material evidence has been received to reopen service connection for a bilateral vision condition, previously denied as a traumatic cataract condition. 

18. Whether new and material evidence has been received to reopen service connection for chronic epistaxis and septal deviation with turbinate hypertrophy. 

19. Whether new and material evidence has been received to reopen service connection for chondromalacia of the right knee. 

20. Whether new and material evidence has been received to reopen service connection for a headache disability. 

21. Whether new and material evidence has been received to reopen service connection for depression. 

22. Entitlement to service connection for an acquired psychiatric disorder other than depression, to include an anxiety disorder and a stress disorder. 

23. Entitlement to a total disability based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, November 2011, and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

In a February 2014 rating decision, service connection was denied for a left hip condition and a left ankle condition, both to include as secondary to a left knee disability; the Veteran initiated an appeal with respect to both issues. However, following the October 2015 Statement of the Case, the Veteran did not perfect an appeal regarding these issues. Therefore, these issues are not in appellate status, and are not before the Board. 

The issue of service connection for chronic fatigue syndrome has been raised by the record in an October 2014 VA Form 21-526EZ. See also April 2015 VA Form 21-526EZ. In addition, the issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 for a left knee disability has been raised by the record in a June 2015 VA Form 21-526b. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Special Monthly Compensation

In an October 2014 rating decision, entitlement to special monthly compensation (SMC) was denied; the Veteran was notified of this decision in correspondence dated November 3, 2014. On November 11, 2014, the Veteran filed a Notice of Disagreement. While the Veteran did not specify the particular decision with which he disagreed, he indicated that he disagreed with "all issues decided in the referenced decision." The Veteran specifically identified November 3, 2014, as the notification date of the rating decision. Notation in VBMS reflects that this Notice of Disagreement was considered as referencing the SMC claim based on the need for the regular aid and attendance of another person. Despite this notation, clarification from the Veteran was sought in August 2015, which informed the Veteran that the November 2014 Notice of Disagreement was unclear as the specific issue with which the Veteran disagreed could not be identified. The letter informed the Veteran that if he did not respond within 60 days, no further action would be taken regarding the Notice of Disagreement; the Veteran did not respond and no further action has been taken. 

The Board finds that the Veteran's intent in the November 2014 Notice of Disagreement was clear. The Veteran clearly identified November 3, 2014, as the date of notification of the rating decision with which he disagreed. This notification letter only identified one adverse rating decision, the SMC claim. Accordingly, the Board finds the November 2014 Notice of Disagreement was timely and sufficient to identify the specific decision at issue. Therefore, a Statement of the Case should be issued. Manlincon v. West, 12 Vet. App. 238 (1999). 

Remaining Issues

In March 2016, the Veteran was scheduled for a Board videoconference hearing at the St. Petersburg RO. Prior to the scheduled hearing, the Veteran's representative requested that the Veteran be re-scheduled for a videoconference hearing at the Atlanta RO as the Veteran had recently relocated to Georgia. A veteran has a right to a hearing before the issuance of a Board decision. 38 C.F.R. § 3.103(a), (c). Therefore, the Veteran should be re-scheduled for a Board videoconference hearing in accordance with his expressed request. See 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

1. Regarding the claim of entitlement to SMC, issue a Statement of the Case. This issue should be returned to the Board only if a timely substantive appeal is received. 

2. Regarding the remaining issues, schedule the Veteran for a Board videoconference hearing to be held at the RO in Atlanta, Georgia. Send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file. After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



